ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant contends that we were in error in our original opinion herein wherein we failed to hold that the trial court was in error in failing to charge the jury on the law as to appellant’s right of self-defense in connection with his right to possession of property. In this connection, appellant’s attorney attempts to draw a parallel between the present case and that of Carr v. State, 55 S. W. 5, 41 Tex. Cr. R. 380, and differs with the original opinion wherein it states that the facts in the Carr case are not similar to those here present. We think the original opinion is correct in its delineation of the facts shown in the Carr case; no such state of facts appear herein. In the instant case, the deceased was not attempting to take possession of nor *88damage any property over which appellant had control, was not violating any rules in so far as shown, and was not fatally cut because he refused to leave the sawmill property. According to appellant’s testimony, which stands alone thereon, the deceased was making an attack upon him, and appellant cut him in his own self-defense; that he was not trying to eject the deceased from the premises, but was merely defending himself from an unlawful attack. In the Carr case, supra, among other things, it is said:
“Of course, it is not to be understood that he had a right to slay anyone who might trespass upon his possession, or to slay one who refused to leave the premises on his command.”
We do not think the evidence raised the issue of defense of property, and the trial court committed no error in refusing to charge thereon.
The motion for rehearing will therefore be overruled.